BEAUCHAMP, Judge.
Appellant appeals from a death penalty upon his conviction for murder.
The offense was committed in the city of Dallas where an indictment was returned and the case was subsequently transferred to Brown County for trial.
The facts of the case will sustain the jury’s verdict and we find but one bill of exception in the record. The deceased was a policeman in the performance of his duty in attempting to arrest appellant, together with others, at the time he was shot to death. The state, after having proved the death of Sides as the result of a gun shot wound, placed his mother on the stand, who testified that her son was dead. Objection was made on the ground that the mother is a deaf mute and had to testify through an interpreter. The complaint is that her presence in court and on the witness stand, speaking through an interpreter, was inflammatory and highly prejudicial to the rights of the defendant.
While such is the grounds of objection, we are not given a picture of the situation which in the least will indicate the correctness of such objection. We are called upon, in the state of the bill, to reach this conclusion by taking judicial knowledge that such would result from the appearance of the mother and the fact that she is a deaf mute. We know of no basis for this conclusion.
No other question is presented for our consideration and the judgment of the trial court is affirmed.